Smith, J.
I. In an action for fraud and deceit in the sale and purchase of a horse and buggy the measure of damages is “the difference between the value of the thing sold at the time of delivery and what would have been its then value if the representation made by the defendant had been true.” Millirons v. Dillon, 100 Ga. 656 (28 S. E. 385).
2. Under the above ruling the court erred in charging the jury that if they found that the contract in this ease was entered into through deceit, and that the plaintiff was deceived in selling the property, it would be their duty to find in favor of the plaintiff for the amount sued for, with interest from the time of the delivery of the horse and buggy. This ruling applies to the 7th, 8th, and 9th grounds of the motion for a new trial.
(a) Moreover, the language complained of in these grounds of the amendments to the motion for a new trial contains an intimation of opinion upon the evidence, in violation of the Civil Code (1910), § 4863.
*439Decided November 19, 1919.
Attachment; from Tattnall superior court—Judge Sheppard.
Qollms & Stanfield, for plaintiff in error.
W. T. Burkhalter, contra.
3. The other assignments of error are without substantial merit, or the alleged errors are not likely to recur on another trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.